Citation Nr: 1644881	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 16, 2010, for the assignment of a separate 40 percent rating for radiculopathy of the right upper extremity associated with residuals of a gunshot wound to the right axilla.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to August 1981.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.
  

FINDING OF FACT

It was factually ascertainable that the Veteran's radiculopathy of the upper right extremity due to residuals of a gunshot wound to the right axilla first manifested on November 18, 2010 prior the Veteran's formal claim of filing for an increased rating on December 16, 2010.  


CONCLUSION OF LAW

The criteria for an effective date of November 18, 2010, for a separate rating for radiculopathy of the right upper extremity due to residual of gunshot wound of the right axilla have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain duties to notify and assist a Veteran in connection with a claim.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, the matter at hand is the proper effective date following the award of a separate rating.  Inasmuch as the initial issue of entitlement to the separate rating has been substantiated, no further notice under 38 U.S.C.A. § 5103(a) is required as to the downstream element of the effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that VA has complied with the additional notice provisions of 38 U.S.C.A. §§ 5103A and 7105 (West 2014).

Turning to VA's duty to assist the Veteran, the Veteran does not contend, and the record does not show, that any relevant medical records remain outstanding.  The Board points out that as the instant appeal does not involve determining the etiology or severity of a disorder, a VA examination or opinion is not necessary and would be of no assistance. 

The Veteran essentially contends that he is entitled to an earlier effective date for a separate rating for radiculopathy of the right upper extremity due to residuals of a gunshot wound to the right axilla, as he as was awarded service connection effective June 21, 2004, for residuals consisting of a muscle group injury and a scar.  

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2015). If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b)(1); 3.400(o)(2) (2015); see also Harper v. Brown, 10 Vet. App. 125(1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400 (o)(1), (2) (2015).  If the increase occurred after the date of the claim, the effective date is the date of increase.  

Initially, the Board notes that the Veteran's gunshot wound has been service connected since June 21, 2004, based upon a muscle group injury and scarring.  The Veteran filed a claim for entitlement to an increased rating for residuals of a gunshot wound on December 16, 2010.  The RO in a June 2011 rating decision granted and assigned a separate 40 percent rating for the residuals of a gunshot wound to the right axilla based upon radiculopathy, effective December 16, 2010, the date the Veteran filed his claim for an increased rating.  The Veteran filed a notice of disagreement with that action and asserted that an earlier effective date for the separate rating based on radiculopathy was warranted. 

A December 2004 VA examination report of the spine showed no peripheral radiation with no particular posture of the cervical spine that caused radiation into the extremities.  Neurological evaluation of the upper extremities was noted as normal. 

A September 2009 VA examination report showed that the Veteran was not diagnosed with nor had reported neurological symptoms associated with residuals of his gunshot wound.  

A November 2010 private treatment report shows that the Veteran was assessed with pain radiating into his right arm.  Sensations were noted to be probably diminished in C5 and C6 dermatomes in the right arm.

A December 2010 letter submitted by the Veteran's physician noted that he experienced persistent pain affecting the right arm that was probably the result of an old gunshot wound to the right axilla and brachial plexus.

The Board first finds that the date of claim in this case is December 2010.  In none of the VA records prior to this claim was the Veteran examined for right upper extremity radiculopathy, and so none of those records may be accepted as the date of claim.  See 38 C.F.R. § 3.157 (2014) (although this regulation, which permits VA and private records to be accepted as claims in some circumstances, was removed in September 2014, this appeal pre-dates the removal of that regulation).  As to the November 2010 private medical record, as that record was not actually received prior to the December 2010 claim by the Veteran, it also may not be accepted as the claim in this case under 38 C.F.R. § 3.157.  The Board consequently finds that the date of claim in this case is December 16, 2010.

The evidence clearly shows that the radiculopathy was present as of the date of claim in this case.  Consequently, the Board must consider whether, in the year prior to the date of the increased rating claim, it was factually ascertainable that a basis for the separate rating was warranted.  Here, the November 2010 private medical record establishes to the Board's satisfaction that entitlement to a separate rating was evident as of the date of that record.  The Board has reviewed the evidence for the entire year prior to the date of the December 2010 claim, but finds that there is no other record which establishes entitlement to the benefits sought.  The November 2010 record is the only record factually establishing entitlement to a separate rating.

Therefore, the Board finds that the correct date for the grant of a separate rating for the radiculopathy associated with residuals of a gunshot wound to the right axilla is November 18, 2010.  Therefore, the Veteran is entitled to an earlier effective date of November 18, 2010.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of November 18, 2010 but no earlier, for the award of a separate rating for radiculopathy due to residuals of a gunshot wound to the right axilla is granted.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


